Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	The amendments filed 01/25/2021 have been considered and are sufficient to overcome the prior art to Hughes. However, a new rejection is presented below in view of Lammers.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lammers (US Patent No. 5,020,973).

Lammers teaches:

limitations from claims 2-3, a hydraulic unit comprising: a hydraulic pump (10);



Lammers does not teach a controller and diverting air towards the controller;

Lass teaches:

limitations from claims 2-3, an electric motor device (10) including a motor (~72), and a heat sink that (142) cools a drive controller (32; C. 10 Lines 12-16), and a shroud (160) including a guide section (162) that is configured to guide part of the cooling air blown out from the cooling fan toward the heat sink (C. 10 Line 54 through C. 11 Line 4);

It would have been obvious to one of ordinary skill in the art of electric motors at the time the invention was filed to provide a controller with air guide in the compressor of Lammers, as taught by Lass, in order to allow for controlling of the compressor output (via the motor) and to remove heat from the controller to 



Lammers further teaches:

limitations from claim 4, further comprising: a motor cover (11; see cutaway in FIG. 3) provided such that the cooling air supplied by the cooling fan flows around the motor (C. 13 Lines 4-32 teach that air from fan 140 is directed through the shroud at openings 156-157, 160 and moved back in the direction of the motor) and such that the motor cover covers the motor, the motor cover having a shape that is adapted to a shape of the motor (FIG. 1-3; the cover is shaped such that the motor fits inside);


limitations from claim 7, further comprising: a motor cover (11; see cutaway in FIG. 3) provided such that the cooling air supplied by the cooling fan flows around the motor (C. 13 Lines 4-32 teach that air from fan 140 is directed through the shroud at openings 156-157, 160 and moved back in the direction of the motor) and such that the motor cover covers the motor, the motor cover having a shape that is adapted to a shape of the motor (FIG. 1-3; the cover is shaped such that the motor fits inside);



Allowable Subject Matter
Claims 9-13 are allowed.
Claims 9 and 10 recite the limitation “a motor cover...covers the motor...[and] covering the heat sink”. The closest prior art to Hughes (2017/0356438) does not teach 


Claim 5 recites the limitation “wherein the motor cover covers substantially an entire space between the oil cooler and the motor; the motor cover of Lammers covers only the motor portion and a fan shown in FIG. 3 at the cutaway portion of the cover. It would not be obvious to extend this cover to the cooler 16, because the shroud (at 159) already extends back from the fan to the cooler, this would allow no room for the cooling air to escape to ambient.


Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 8 recite the limitation “a motor cover...covers the motor...[and] covering the heat sink”. The closest prior art to Hughes (2017/0356438) does not teach such an arrangement. The controller/heat sink (62) of Hughes exists outside of the elements (82, 130, 86) that could be reasonably considered to be a motor cover. The prior art does not teach an obvious reason to move the controller/heat sink within a motor cover. Lammers (5,020,973) does not teach a controller or heat sink, and teaches a motor cover that does not cover elements other than the motor itself.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746